DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bederna (US 2012/0318426, of record) and further in view of Kobayashi (JP 2001-233017, newly cited) and Kuze (US 5,016,695, of record) and optionally in view of Yoshikawa (JP 2002-337510, of record).
	As best depicted in Figures 1 and 2, Bederna is directed to a tire construction comprising first and second working belt layers 13,15 formed with steel cords and a circumferential layer 14 formed with steel cords arranged therebetween (Abstract and Paragraphs 29-32).  Figure 2 specifically depicts an embodiment in which said circumferential belt layer has a width smaller than each of said working belt layers.  Bederna further describes a tire construction formed with four belt plies (17,13,15,16), wherein a circumferential reinforcing layer 14 is positioned between belt plies 13 and 15 (Paragraph 43).  The radially innermost belt layer 17 is formed with cords inclined between 45 and 90 degrees with respect to the circumferential direction (Paragraph 40).  In such an instance, though, Bederna is silent with respect to a variation in cord count and cord spacing.

Lastly, while Bederna fails to expressly describe the inclusion of a mark that indicates a mounting direction, such is consistent with the well-known and conventional manner in which modern day tire constructions are manufactured, as shown for example by Kuze (Column 4, Lines 35+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a mounting mark in the tire of Bederna for the benefits detailed above.	
With respect to claim 2, Kobayashi (Paragraph 104) suggests a ratio between P1 and P2 (spacings between cords) that corresponds with a preferred cord count ratio between approximately 1.1 and 1.4 and such substantially overlaps the claimed ratio.  Also, it is noted 
As to claims 3 and 7, any region on the first side or second side can be viewed as a “reinforcing region” (such a region can be arbitrarily selected so as to satisfy the claimed quantitative relationship).  
Regarding claims 4 and 8, Bederna broadly states that width “a” (corresponds with innermost working belt layer) is greater than width “c” (corresponds outermost working belt layer), which in turn is greater than width “b” (corresponds with circumferential belt layer) (Paragraph 30).  Bederna also states that width “d” is at least 10 mm and width “e” is less than or equal to 60 mm (Paragraph 30).  Thus, it is evident that Bederna is directed to a wide variety of embodiments and such would include those having axial widths in accordance to the claimed invention.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement.
As to claims 5 and 9, Kobayashi suggests cord counts between 15 and 50 per 50 mm (Paragraph 53).
With respect to claims 6 and 10, Bederna teaches the use of high elongation steel cords (Paragraph 32).
Regarding claim 11, Bederna is broadly directed to tire constructions including a circumferential belt layer sandwiched between first and second working belt layers.  Furthermore, as detailed above, a circumferential belt layer can be spaced by as much as 60 mm from respective ends of a widest width, working belt layer positioned at a radially inside (Paragraph 30).  Given such a disclosure, it reasons that the circumferential belt layer can be 
As to claim 12, Bederna is broadly directed to pneumatic vehicle tires, such as utility vehicle tires, and such would be expected to encompass any number of well-known and common tire dimensions, including those required by the broad range of the claimed invention.  It is emphasized that a fair reading of Bederna does not limit the tire size and the claimed dimensions are consistent with those that are commonly found in well-known tire construction, including those designed for utility vehicles (recognized as including heavy duty tires, at a minimum).  
Regarding claim 13, the claims fail to further define the structure of the claimed tire (claim language refers to a method of using a tire as opposed to requiring specific structural limitations).
Response to Arguments
4.	Applicant’s arguments, see Page 7, filed July 6, 2021, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kobayashi (JP 2001-233017).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 21, 2021